Casé4 #27 e086660SEFH DeeGHiBAr4a?°L FRiRsuCH dA Faget bet

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 12-60-BLG-SEH-01
Plaintiff,
Vs.
ORDER
CORINA MOLDREM,
Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervised Release pursuant to Title 18 U.S.C. § 3583(e)(1), and good cause being
shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Defendant’s term of supervised release is terminated as of the date of this Order.

The Clerk shall notify counsel and the U.S. Probation Office of the making of
this Order.

DATED this _.3/-day of August, 2020.

glezn Z, Aecllin

§AM E. HADDON
United States District Court Judge
